Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on 5/31/22.
The application has been amended as follows: 
IN THE SPECIFICATION:

    PNG
    media_image1.png
    185
    825
    media_image1.png
    Greyscale

IN THE CLAIMS:
Claim 1:
1. (Currently Amended) A clamping mechanism for mounting and demounting bicycle components
the clamping mechanism comprising at least two clamping parts, a first clamping part of which being configured as a clamping sleeve and connected with the operating lever, and a second clamping part of which being formed on the clamping component; 
wherein the operating lever can be moved in the axial direction from an engagement position in which it is non-rotatably connected with the clamping component to a rotary position in which it is freely rotatable relative to the clamping component; 
in the rotary position, the operating lever is disposed closer to the clamping component than in the engagement position; 
at least one click-in mechanism, wherein the click-in mechanism comprises at least two interacting click-in means; 
one of the click-in means comprises a peripheral groove in the second of the clamping parts and an elastic component disposed in the peripheral groove 

two spaced apart peripheral grooves are formed in the first clamping part, and wherein the two peripheral grooves are formed on the clamping sleeve, and wherein in the engagement position the elastic component locks in one of the two peripheral grooves of the first clamping part and in the rotary position, in the other of the peripheral grooves of the first clamping part.
CLAIM 3:
In line 2, “clamping mechanism” is changed to “clamping component”
CLAIM 11: cancel claim 11
CLAIM 21: delete “axially or”
CLAIM 34:
Lines 1-3 are amended as follows:
A clamping mechanism for mounting and demounting bicycle components
Last two lines are amended as follows:
said clamping component has a non-circular contour matingly engaging a corresponding connecting contour of the axle unit.

Allowable Subject Matter
Claims 1-10 and 16-34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617